DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, 3 – 6, 8, 10 – 12 and 14, submitted November 29, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 5, filed November 29, 2021, with respect to the rejection of claims 1 – 3 under 35 USC 112(b) and 101 have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims 1 – 3 under 35 USC 112(b) and 101 has been withdrawn. 
Applicant’s arguments, see page 5, filed November 29, 2021, with respect to the rejection of claims 14 and 15 under 35 USC 112(b) and 101 have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 15 and arguments presented.  The rejection of claims 14 and 15 under 35 USC 112(b) and 101 has been withdrawn. 
Applicant’s arguments, see page 5, filed November 29, 2021, with respect to the rejection of claim 11 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claim 11 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 5 - 6, filed November 29, 2021, with respect to the rejection of claims 1 – 3 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 2 and arguments presented.  The rejection of claims 1 – 3 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see page 6, filed November 29, 2021, with respect to the rejection of claims 4 and 5 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 4 and 5 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see page 6, filed November 29, 2021, with respect to the rejection of claims 6 - 13 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 6 - 13 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 6 - 7, filed November 29, 2021, with respect to the rejection of claims 14 and 15 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendment, cancellation of claim 15 and arguments presented.  The rejection of claims 14 and 15 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by the Applicant on November 29, 2021 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622